 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.6


LEASE AGREEMENT


THIS LEASE (“Lease”) is made this 15th day of January, 2011, between FLEMINGTON
MALL, LLC, a New Jersey Limited Liability Company, whose address is c/o Eastern
States Properties, LLC, 6 Colonial Lake Drive, Suite D, Lawrenceville, NJ 08648
(“Landlord”) and SPEECHSWITCH, INC., t/a “GREENSMART,” a New Jersey corporation
(publicly traded-OTC Pink Sheets:sswc), whose address is 6 Minneakoning Road,
Flemington, NJ 08822 (“Tenant”).


WITNESSETH:


WHEREAS, Landlord desires to lease to Tenant and Tenant desires to rent from
Landlord a portion of the retail space at the Flemington Mall located at Lot 1
in Block 38, as designated on the tax maps of Raritan Township, Hunterdon
County, New Jersey, also known as 325 U.S. Route 202, Flemington, New Jersey
08822 (“Shopping Center”), such portion being designated by Landlord as Space
No. 4A, as depicted on the site plan for the Shopping Center attached hereto as
Exhibit A and which consists of approximately 2,375 square feet and is more
particularly shown on a store layout plan attached hereto as Exhibit B
(“Premises”); and


WHEREAS, Landlord and Tenant have reached agreement on the terms and conditions
for the use and occupancy of the Premises.


NOW THEREFORE, in consideration of the foregoing and the mutual promises herein
contained and for other good and valuable consideration, the parties agree as
follows:


1.  
USE OF PREMISES. Tenant shall use and occupy the Premises solely as and for the
purpose of selling retail consumer products having environmental attributes,
sometimes referred to in the market as “green products,” such as solar-powered
products, biodegradable products, recycled products and service contracts for
the said product types provided that Tenant shall first obtain all licenses,
permits and approvals required to conduct, operate or maintain such principal
and incidental uses on the Premises and shall abide by all applicable
law.  Notwithstanding the foregoing or anything else contained herein to the
contrary, Tenant agrees not to interfere with or frustrate any exclusive use
rights held by other tenants at the Shopping Center.  A list of other tenant
exclusives at the Shopping Center is attached hereto as Exhibit C.



2.  
TERM. The term of this Lease shall be five years (“Term”), which shall commence
four months following the  “Delivery Date”, as such term is defined in Article
9, (“Commencement Date”).  Tenant may renew this Lease upon the expiration of
the Term and extend this Lease for an additional five years, which term shall
commence on the last day of the Term and terminate five years thereafter
(“Option Term”), upon the same terms, covenants and conditions as are contained
in this Lease, with Fixed Rent being adjusted accordingly, as set forth in
Section 3 in the table labeled “Fixed Rent Schedule – Option Term” provided that
Tenant shall first give written notice of Tenant’s decision to exercise its
right to renew this Lease for the Option Term to Landlord at least 90 days prior
to the expiration of the Term and shall not be in default hereunder beyond any
applicable grace period at the time such notice is served.  If Tenant shall fail
to serve the aforesaid notice upon Landlord within the prescribed period, Tenant
shall forfeit and waive any and all rights that Tenant may have under this
Article to renew the Lease.

 
 
 

--------------------------------------------------------------------------------

 

 
3.  
RENT. Tenant shall pay Landlord annual rent for the Premises (“Fixed Rent”)
beginning on the Commencement Date payable in equal monthly installments.  If
the Commencement Date is any day other than the first day of a calendar month,
the first Lease Year or “Year 1” of the Term shall be the period of time from
the Commencement Date until the end of the month in which said Commencement Date
shall occur plus twelve (12) calendar months.  Each Lease Year thereafter shall
be a successive period of twelve (12) calendar months.  Annual Fixed Rent and
the monthly installments that shall become due and payable during the Term and
the Option Term, if any, are set forth in the tables below.



FIXED RENT SCHEDULE – TERM
 
Lease Year
 
Annual Rent
   
Monthly Installment
 
Year 1
  $ 64,125.00     $ 5,343.75  
Year 2
  $ 64,125.00     $ 5,343.75  
Year 3
  $ 66,500.00     $ 5,541.66  
Year 4
  $ 66,500.00     $ 5,541.66  
Year 5
  $ 66,500.00     $ 5,541.66  





FIXED RENT SCHEDULE – OPTION TERM
 
Lease Year
 
Annual Rent
   
Monthly Installment
 
Year 1
  $ 73,625.00     $ 6,135.42  
Year 2
  $ 73,625.00     $ 6,135.42  
Year 3
  $ 73,625.00     $ 6,135.42  
Year 4
  $ 73,625.00     $ 6,135.42  
Year 5
  $ 73,625.00     $ 6,135.42  



Each monthly installment of Fixed Rent shall be due and payable in advance on
the first day of each month throughout the Term.  Fixed Rent for any partial
calendar month shall be prorated on a per diem basis.  If Fixed Rent has not
been paid by the 10th day of any month for which Fixed Rent is due and payable,
Landlord may assess a late charge of $250.00.  Each and every such late charge
and every other charge, fee or assessment that shall become due and payable
hereunder, except Fixed Rent, and any tax, fee or penalty for which Landlord may
be held liable on account of Tenant, including, without limitation all taxes,
fees and/or penalties referred to in Section 10(B) and Article 28 shall be
deemed to be “Additional Rent.”
 
 
 

--------------------------------------------------------------------------------

 

 
4.  
OPERATING EXPENSES.



(A)  
Tenant shall pay Landlord without demand, deduction or setoff, and in addition
to Fixed Rent, Tenant's proportionate share (“Tenant’s Share”) of all costs
incurred by Landlord in maintaining, repairing, owning, managing, operating and
insuring the Common Areas and all other portions of the Shopping Center that are
the responsibility of Landlord hereunder ("Operating Costs"), which shall
include, without limitation, any and all costs and expenses for (i) Taxes (as
defined in Section 5), (ii) landscaping, (iii) painting, (iv) snow and leaf
removal, (v) cleaning and sanitation, (vi) lighting, (vii) garbage collection
(unless paid for directly by Tenant), (viii) fidelity bonds for personnel, (ix)
wages, health insurance, pension payments and other fringe benefits for all
employees of Landlord servicing the Shopping Center, (x) maintenance and repair
of both structural and non-structural components and base building systems for
the Shopping Center, which are the responsibility of Landlord, (xi) security,
(xii) utilities necessary for the maintenance and operation of Common Areas,
(xiii) insurance premiums and (xiv) professional fees.  Operating Costs shall
also include capital improvements, such as the resurfacing or expansion of
parking facilities, the installation of energy saving devices and any
alterations or improvements to the Shopping Center required by government
entities having jurisdiction over the Shopping Center or by Landlord’s insurance
carriers or mortgagees, provided that such capital improvements benefit all
tenants at the Shopping Center.  Capital improvements shall be paid in
accordance with Subsection C of this Section.



(B)  
Tenant's Share shall be computed by multiplying Operating Costs by a fraction,
the numerator of which shall be the number of square feet of floor area of the
Premises and the denominator of which shall be the number of square feet of
gross leasable area within the Shopping Center.  In the event that a lawful
taxing authority should ever levy or assess taxes against the Premises separate
and apart from the Shopping Center, Tenant shall pay one hundred percent (100%)
of all such separately assessed taxes upon written demand by Landlord or as
otherwise required by law.  Landlord shall not include in Operating Costs any
taxes that are separately assessed against the Premises and paid for directly by
Tenant.



(C)  
As a component of Tenant’s Share, Tenant shall pay for all capital improvements
that Landlord shall install or construct, which benefit all of the tenants at
the Shopping Center.  The portion of Tenant’s Share attributable to capital
improvements shall be based upon the estimated life of the capital investment
item and determined in accordance with generally accepted accounting
principles.  Furthermore, the portion of Tenant’s Share attributable to capital
improvements shall include a cost of capital funds adjustment equal to the rate
of interest on the not yet amortized portion of all such costs.  Tenant shall
only be obligated to pay for a particular capital improvement during the portion
of such capital improvement’s useful life that falls within the Term and the
Option Term.

 
 
 

--------------------------------------------------------------------------------

 
 
(D)  
Tenant shall pay Tenant’s Share for each Lease Year in advance based on
estimates made by Landlord, from time to time, on the basis of actual Operating
Costs for the preceding year of operations at the Shopping Center.  Tenant's
first year estimate of Tenant’s Share of Operating Costs shall be
$_______________ per year.  Tenant shall pay to Landlord Tenant’s Share of
Operating Costs in equal monthly installments beginning on the Commencement
Date, which shall be due and payable at the same time that Fixed Rent is due and
payable.  Landlord shall furnish Tenant with a reconciliation sheet showing all
amounts charged to and paid by Tenant for Operating Costs and actual Operating
Costs within three months after the Lease Year to which such Operating Costs are
applicable.  If Operating Costs were underestimated, Tenant shall pay any
deficiency, along with the payment of Fixed Rent next due.  If Operating Costs
were overestimated, any excess payments shall be credited against the payments
of Operating Costs next due under the Lease.



5.  
TAXES.



(A)  
The term “Taxes” shall include, without limitation, all taxes, public charges
and levies of whatever nature directly or indirectly assessed or imposed upon
the land, buildings, equipment and improvements constituting the Shopping Center
and the rents and income attributable to or generated therefrom, such as all
real property taxes, rates, duties and assessments, payroll taxes, sales and use
taxes, local improvement taxes and import charges, whether general or special,
that are levied, imposed, charged or assessed against the Shopping Center by any
lawful taxing authority whether federal, state, county, municipal, school or
otherwise (other than income, inheritance and franchise taxes).



(B)  
Landlord may contest any and all real estate taxes assessed against the Shopping
Center.  If the real estate tax appeal produces a reduction in the amount of the
real estate taxes so contested, then Tenant shall receive the portion of any
refund, reduction, credit or recovery that is equal to Tenant’s actual share of
the contested real estate taxes, less Tenant’s proportionate share of Landlord’s
costs and expenses in prosecuting such tax appeal, and the balance shall belong
to Landlord.  Alternatively, Tenant shall have the right, as permitted by law
and with Landlord’s prior written consent, to contest the real estate taxes
applicable to the Shopping Center in the event that Landlord chooses not to do
so in any given Lease Year.  If Tenant obtains a refund, reduction, credit or
recovery from the taxing authority having assessed the real estate tax being
challenged, then Tenant shall have the right to retain the portion of such
refund, reduction, credit or recovery equal to Tenant’s actual share of the
contested real estate taxes, plus an amount equal to all reasonable costs and
expenses incurred by Tenant in prosecuting such tax appeal.

 
 
 

--------------------------------------------------------------------------------

 

 
(C)  
In addition to Taxes, as defined above, Tenant shall be responsible for the
payment of all taxes and assessments levied, assessed or imposed upon Trade
Fixtures and Tenant’s furniture, furnishings, merchandise, inventory and other
personal property located at the Premises (collectively, “Personal Property
Taxes”).  Tenant shall pay one hundred percent (100%) of all Personal Property
Taxes upon written demand by Landlord or as otherwise required by law and, if
Landlord advances any monies to or on behalf of Tenant in order to pay such
Personal Property Taxes, Tenant shall reimburse Landlord for all such
advances.  Landlord shall not include Personal Property Taxes in Operating
Costs.  Furthermore, Tenant shall comply with the provisions of any law,
ordinance, regulation or rule of any lawful taxing authority that requires
Tenant to file a report regarding Trade Fixtures and any of Tenant's personal
property located at the Premises and, when possible, shall cause all such
personal property to be assessed and billed separately from Landlord's property.



(D)  
If any beneficiary under a security instrument filed against the Premises shall
require Landlord to impound taxes, assessments or insurance premiums on a
periodic basis during the Term or the Option Term, then Tenant, upon written
notice from Landlord indicating this requirement, shall pay to Landlord all
amounts necessary to comply with the said beneficiary's requirements.



6.  
SECURITY.



(A)  
Tenant shall deposit with Landlord the sum of $21,375.00 upon execution of the
Lease as security for the performance of Tenant’s obligations under this Lease
(“Deposit”).  The Deposit shall be placed in a non-interest bearing
account.  Tenant hereby acknowledges and agrees that Landlord may commingle the
Deposit with any other funds or accounts of Landlord and/or security deposits
and rent deposits of other tenants at the Shopping Center.



(B)  
Landlord may apply all or any part of the Deposit to cure any default by Tenant
hereunder and to pay any monies that Landlord may expend or may be required to
expend by reason of Tenant’s default without limiting any other right or remedy
that Landlord may have pursuant to this Lease or as otherwise provided by
law.   If Landlord applies any part of the Deposit to cure any default of
Tenant, Tenant shall on demand deposit with Landlord the amount so applied, so
that Landlord shall have a full Deposit on hand at all times during the Term and
any Option Term.  In the event that the Premises is sold or conveyed to a third
party, Landlord shall transfer and deliver the Deposit to the transferee of the
Premises and shall notify Tenant thereof and, thereupon, Landlord shall be
discharged from any further liability relating to the Deposit.



(C)  
If Tenant shall fully perform each provision of this Lease through the first 11
months of the first Lease Year, Landlord shall deduct the sum of $5,343.75 from
the Deposit and apply it to the monthly installment of Fixed Rent that shall
become due and payable on the first day of the last month of the first Lease
Year and, thereafter, Tenant shall be required only to maintain a Deposit in the
amount of $16,031.25.  If Tenant shall continue to perform fully each provision
of this Lease through the balance of the Term and any Option Term, any portion
of the Deposit that has not been appropriated by Landlord shall be returned to
Tenant without interest within 30 days after the Lease ends provided that
Tenant, at such time, shall have fully and completely vacated the Premises and
provided further that Landlord shall not require any portion of the Deposit to
repair or replace any damaged conditions at the Premises.

 
 
 

--------------------------------------------------------------------------------

 

 
7.  
QUIET ENJOYMENT. Landlord shall guarantee to Tenant the quiet, peaceful and
uninterrupted possession of the Premises provided that Tenant keeps and performs
all obligations and covenants of this Lease on the part of Tenant to be
performed.



8.  
USE OF COMMON AREAS. Landlord grants to Tenant, its agents, representatives,
customers, employees, officers, principals and invitees during the Term and any
Option Term an irrevocable, non-exclusive license in common with the other
tenants and occupants of the Shopping Center and certain other persons and
entities and to itself the right to use and occupy the “Common Areas,” as may be
designated from time to time by Landlord subject to the terms and conditions of
this Lease and to the “Rules,” as such term is defined herein.  Landlord may at
any time and from time to time close temporarily any Common Areas in order to
make repairs or modifications to the Common Areas, to effect construction,
repairs or changes within the Shopping Center or to discourage non-tenant
parking at the Shopping Center, and may do such other acts in and to the Common
Areas as in Landlord’s judgment may be necessary or desirable to improve the
convenience, efficiency and/or utility of the Common Areas.  If the amount of
the Common Areas should ever be diminished, modified, or relocated, Landlord
shall not be subject to any liability nor shall Tenant be entitled to any
damages or any reduction or abatement of Fixed Rent or any other charges due and
payable under this Lease, except as otherwise expressly provided herein.



9.  
CONSTRUCTION/POSSESSION.



(A) Except as expressly set forth herein, Tenant agrees to accept possession of
the Premises in "as is" condition and hereby acknowledges that no
representations or inducements respecting the condition of the Premises have
been made to Tenant by Landlord or any of its authorized representatives.  The
only work that Landlord agrees to do within the Premises relates to the new
divider wall, bathrooms and the HVAC.  Landlord also agrees to deliver the
Premises with electrical and plumbing in good working order and shall relocate
the existing signage at the Premises, as more particularly set forth in Section
14b.  All tasks described in this Article, which Landlord hereby agrees to
perform, hereafter shall be referred to collectively as “Landlord’s
Work.”  Landlord acknowledges and agrees that the Premises shall not be
delivered to Tenant until Landlord has completed Landlord’s Work and has
received all required government approvals for Landlord’s Work.


(B) Landlord anticipates delivering the Premises to Tenant on or about July 1,
2011 (“Delivery Date”).  If Landlord should fail to deliver the Premises by the
Delivery Date, then for each day following the Delivery Date that the Premises
remains undelivered Landlord shall remit to Tenant, as liquidated damages, a
rent abatement equal to one day of Fixed Rent; provided, however, that in such
instance Tenant’s pursuit and receipt of such monies shall be Tenant’s exclusive
remedy.  The imposition of liquidated damages for delivering the Premises after
the Delivery Date is warranted, because the actual damages that Tenant would
suffer if such event occurred are mathematically difficult to calculate.  The
liquidated damages amount referred to herein constitutes a good faith estimate
of the amount of damages that would reasonably compensate Tenant in the event
Landlord failed to deliver the Premises by the Delivery Date and is not a
penalty.  Notwithstanding anything contained in this Lease to the contrary,
should Landlord fail to deliver the Premises by March 1, 2010, Tenant may
terminate this Lease without penalty and, in such instance, neither party shall
have any further obligation to the other, except as otherwise expressly provided
by this Lease; provided, however, that in such instance the termination of this
Lease shall be Tenant’s exclusive remedy.
 
 
 

--------------------------------------------------------------------------------

 


(C) The parties acknowledge that as of the date of this Lease the size of the
Premises, as set forth in the recitals above, is approximate and will remain so
until the Delivery Date.  In the event that the size of the Premises is greater
or less than 2,375 square feet on the Delivery Date, then Landlord shall make an
equitable adjustment to Fixed Rent and Tenant’s Share, and such adjustments
shall apply from or be retroactive to the Commencement Date.


10.  
ALTERATIONS.



(A)  
Tenant shall obtain Landlord’s written approval for any alteration, addition or
improvement proposed for the Premises prior to commencement of construction and
shall construct all such alterations, additions or improvements in a good and
workmanlike manner and in full compliance with the terms and conditions of any
written approval by Landlord and all applicable zoning laws, building codes and
any other applicable laws, rules, regulations or ordinances.  All alterations,
additions or improvements to the Premises, except movable furniture and
equipment installed at the expense of Tenant shall become the property of
Landlord upon the installation thereof, unless Landlord elects otherwise in
writing, and at the expiration of this Lease shall be surrendered with the
Premises.  Any such alterations, additions or improvements, which Landlord shall
determine must be removed at the end of the Term or the Option Term, as may be
applicable, shall be removed by Tenant, at its own cost and expense, prior to
the expiration of this Lease or if this Lease is terminated before the
expiration date, then promptly upon such termination.  Tenant shall be
responsible for obtaining any and all permits or approvals for any alterations,
additions or improvements, as may be required by law, and shall provide Landlord
with copies of all such permits and approvals promptly upon receipt.



(B)  
Prior to the commencement of any installation of alterations, additions or
improvements in, at or near the Premises by Tenant, Tenant shall provide to
Landlord a list of all contractors, subcontractors, sub-subcontractors and
suppliers and, following the completion of any such work, Tenant shall furnish
Landlord with signed affidavits releasing and waiving any and all liens against
the Premises and the Shopping Center from each any every person or entity that
provided labor, services or materials for such work.  Tenant shall indemnify
Landlord for any and all taxes, fees and/or penalties for which Landlord may be
liable due to any failure by Tenant or any person or entity performing work at
the Premises to abide by the tax withholding requirements contained at N.J.S.A.
54A:7-1.2.

 
 
 

--------------------------------------------------------------------------------

 

 
(C)  
This Lease shall not be construed as authorizing any contract for alterations,
additions or improvements pursuant to the Construction Lien Law, N.J.S.A.
2A:44A-1, et seq.  As such, any construction liens filed by any person or entity
for unpaid work or materials shall attach to Tenant’s leasehold interest in the
Premises only.



11.  
UTILITY SERVICES AND GARBAGE COLLECTION



(A)  
The Premises currently has its own meters or separate connections to measure the
consumption of all utilities serving the Premises, except for water and
sewer.  Tenant shall be solely responsible to pay for all utilities required,
used or consumed in the Premises, including, but not limited to, gas, water
(including water for domestic uses and for fire protection), telephone,
electricity, sewer service, HVAC maintenance services, or any similar service
("Utility Services").  Tenant shall pay all charges for Utility Services
consumed by Tenant directly to each utility or other service provider, except
for water and sewer, which shall begin on the Commencement Date.  In light of
the fact that water and sewer services are not separately metered at the
Premises, Tenant shall pay all charges for water and sewer services that it
shall consume to Landlord promptly upon receipt of an invoice from Landlord
detailing all such charges.  If Landlord shall elect to supply any of the
Utility Services, then Tenant shall pay to Landlord the cost of its utility
consumption, along with the cost of installing or retrofitting separate metering
devices, if necessary.



(B)  
Tenant acknowledges that Landlord shall not provide central compacting and/or
removal of solid waste at the Shopping Center and hereby agrees to pay the cost
of removing all garbage and refuse generated by or accumulated at the Premises
at Tenant’s sole cost and expense.  In the event that Landlord should ever
provide or designate a garbage collection service provider for picking up refuse
and garbage at the Shopping Center, Tenant shall use such designated garbage
collection service provider and shall pay for its proportionate share of the
cost for this service.



(C)  
Should Tenant fail to pay for any Utility Services or garbage collection
charges, Landlord may, but shall not be required to, do so and, in such
instance, all amounts paid by Landlord on Tenant’s behalf shall be payable to
Landlord as Additional Rent upon Tenant’s receipt of a written notice and demand
detailing all such costs and expenses.



12.  
INTERRUPTIONS.  Landlord and Tenant hereby agree that Tenant shall not be
entitled to an abatement of Fixed Rent or any other charges that may become due
and payable under this Lease and Landlord shall not be liable otherwise for any
damages to Tenant resulting from any of the following: (a) the quality,
quantity, failure, unavailability or disruption of any Utility Services or any
other service related to the Premises utilized by Tenant for the operation of
its business; (b) the interruption in Tenant’s use or occupancy of the Premises
due to causes beyond Landlord’s reasonable control; (c) Landlord’s inspection,
alteration, repair or improvement of the Premises; or (d) Tenant’s relocation.



13.  
MAINTENANCE BY TENANT. Tenant shall be responsible for the maintenance, cleaning
and sanitation of the Premises and shall keep the Premises and all appurtenances
thereto clean, safe and in good working order throughout the Term and any Option
Term at Tenant’s sole cost and expense, except as otherwise expressly provided
herein.  Tenant’s maintenance and care obligations shall include, but shall not
be limited to, the repair and, if necessary, the replacement of trade fixtures,
mechanical systems serving the Premises, such as the fire sprinkler system and
the plumbing, heating, air conditioning, ventilation and electrical systems
(except where Landlord has elsewhere specifically committed in writing to
maintain these systems), Tenant improvements and all broken glass (with glass of
the same size, shape, thickness and quality) in a manner reasonably satisfactory
to Landlord.  Tenant shall also redecorate and repaint the Premises when
necessary to maintain a clean and orderly appearance during the Lease.

 
 
 

--------------------------------------------------------------------------------

 

 
14.  
SIGNS, AWNINGS AND CANOPIES.



a.  
All signage at the Premises shall conform to applicable local ordinance
requirements.  Subject to Landlord’s prior written consent, which shall not be
unreasonably withheld, and all applicable government approvals, Tenant shall be
permitted to install one façade sign at the Premises; provided, however, that
Tenant’s façade sign shall be a “channel letter” sign.  Additionally, Tenant may
install on the front façade of the Premises a canopy that contains no
advertising or any other message whatsoever subject to Landlord’s written
consent, which Landlord may withhold in its sole discretion.  Tenant shall not
place or permit to be placed or maintained any other sign, awning or canopy,
advertising feature or any other thing of any kind at, in or near the
Premises.  In the event that Tenant’s installation or removal of any signs,
outdoor fixtures or advertising features shall cause damage to the Premises or
any fixture or improvement within the Shopping Center, Tenant shall promptly
restore all such damaged fixtures or improvements to a condition that is at
least as good as such items were in prior to the occurrence of such damage all
at Tenant’s sole cost and expense.  Under no circumstances shall Tenant be
permitted to place posters or any other type of signage or advertising message
on the storefront window or any other window at the Premises, if any.



b.  
The parties acknowledge that the Premises was once part of and has been taken
from retail space leased by the tenant, Sherman and Sons, measuring
approximately 4,000 square feet (“Sherman Space”).  The parties further
acknowledge that as a result of the aforesaid reduction in lease area, Sherman
and Sons’ façade sign will have to be modified or relocated.  Landlord agrees to
modify or relocate Sherman and Sons’ façade sign, so that it will be situated
entirely within Sherman and Sons’ newly configured retail space, as reduced by
the removal of the portion of the Sherman Space that now constitutes the
Premises.



15.  
TENANT SHALL DISCHARGE ALL LIENS. Tenant shall pay promptly all contractors,
subcontractors and suppliers for labor and materials provided in connection with
any alterations, additions or improvements constructed by Tenant at the Premises
and/or any other Shopping Center location in a manner that is consistent with
good business practices.  Should any of the contractors, subcontractors or
suppliers, who Tenant has permitted to render services, perform labor or supply
materials file a construction, mechanics or other lien, encumbrance or charge
against the Premises or the Shopping Center, Tenant shall arrange to have such
lien discharged within 20 days after Tenant has received written notice of the
existence of such lien(s), encumbrance(s) or charge(s).

 
 
 

--------------------------------------------------------------------------------

 
 
16.  
TENANT RELOCATION.  Landlord, in its sole discretion, shall have the right once
during the Lease to change the location of the Premises to other space
("Substituted Premises") within the Shopping Center upon 45 days prior written
notice provided that the Substituted Premises shall contain a minimum floor area
of approximately the same number of square feet as are contained in the
Premises.  Landlord shall bear and pay for the cost and expense of any such
relocation.  Tenant shall not be entitled to any compensation or other relief
for damages resulting from such relocation, although Landlord shall make a
reasonable effort to minimize such interference.  Tenant shall cooperate with
Landlord so as to facilitate the prompt completion of Tenant’s relocation by
Landlord.  Landlord and Tenant shall, within a reasonable period of time after
Tenant’s relocation to the Substituted Premises has been fully effected, execute
an amendment to the Lease reciting Tenant’s relocation, Tenant’s acceptance of
the condition of the Substituted Premises and any improvements constructed
therein and any changes in the Fixed Rent and/or any other charges relating to
the Substituted Premises.  Payments of Fixed Rent and any other charges relating
to the Substituted Premises shall commence on the earlier of (a) 10 days after
Landlord has completed the physical relocation and installation of any necessary
improvements in the Substituted Premises or (b) the date that Tenant first opens
for business in the Substituted Premises.



17.  
MAINTENANCE BY LANDLORD. Landlord shall keep all structural portions of the
building in which the Premises is located, including, without limitation, the
exterior supporting walls, the foundation and the roof in a reasonable state of
repair provided that Tenant shall promptly give Landlord written notice of any
damaged, deteriorated or unsanitary conditions existing at the Premises
requiring repair or maintenance.  Landlord shall also keep all Common Areas in a
reasonable state of repair and shall maintain all such Common Areas in a clean
and orderly condition.  Notwithstanding Landlord’s maintenance and care
obligations contained in this Article, any repair to, or replacement of, damaged
conditions within any portion of the Shopping Center that are due to the fault
of Tenant or the fault of any of Tenant’s officers, agents, employees,
licensees, customers, invitees or any person or entity for whose acts or
omissions Tenant may be liable shall be made by Tenant at Tenant’s sole cost and
expense.  All damaged conditions requiring repair or replacement by Tenant
hereunder shall be completed to the reasonable satisfaction of Landlord.



18.  
HAZARDOUS SUBSTANCES AND MATERIALS. Tenant hereby covenants and agrees that
Tenant shall neither (1) violate or permit any of Tenant’s employees, agents,
representatives, contractors, subcontractors, suppliers, invitees or licensees
or any other persons or entities for whose acts or omissions Tenant may be
liable to violate any health or environmental laws or regulations, (2) use,
manufacture, release, process, store, treat, handle, discharge or dispose of any
medical or hazardous materials or substances, as such terms may be defined under
local, state or federal law on, in or under the Premises nor (3) transport to or
from the Premises any such materials or substances.  However, Tenant may store
and use products at the Premises in de minimis quantities that have been
classified as hazardous materials or substances provided that the use and
storage of such products is done in conformance with all legal requirements and
is reasonably necessitated by Tenant’s regular and customary business
activities.

 
 
 

--------------------------------------------------------------------------------

 
 
19.  
RULES AND REGULATIONS.  Tenant agrees to comply with and observe the rules and
regulations (“Rules”) set forth in Exhibit D attached to this Lease and any
amendments or supplements thereto that Landlord may from time to time adopt upon
notice to Tenant.



20.  
COMPLIANCE WITH USA PATRIOT ACT. Tenant hereby makes the following
representations:



(A)  
Neither Tenant, any person or entity that directly owns a 10% or greater equity
interest in Tenant nor any of Tenant’s officers, directors or managing members
is a person or entity (each, a “Prohibited Person”) with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
Executive Order 13224 (the “Executive Order”) signed on September 24, 2001, or
other governmental action;



(B)  
Tenant’s activities do not violate the International Money Laundering Abatement
and Financial Anti-Terrorism Act of 2001 or the regulations or orders
promulgated thereunder (as amended from time to time, the “Money Laundering
Act”);



(C)  
Tenant’s activities do not violate the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 or the regulations or orders promulgated thereunder (as amended from time
to time, the “Patriot Act”); and



(D)  
Tenant shall comply with the Executive Order, the Money Laundering Act and the
Patriot Act.  If Landlord is advised and/or determines that Tenant is a
Prohibited Person, Landlord shall have the right to terminate this Lease and/or
take any other actions necessary to comply with the aforesaid legal
requirements.  The provisions of this Article shall survive the expiration or
earlier termination of this Lease.



21.  
TENANT’S INSURANCE COVERAGE.



(A)  
Tenant shall maintain at Tenant’s sole cost and expense during the Term and any
Option Term public liability insurance covering the Premises in the amount of
$1,000,000.00 for injury and/or death to any one person and $2,000,000.00 for
injury and/or death to any number of persons in any one accident and property
damage insurance in an amount of $500,000.00 in companies authorized to do
business in New Jersey and reasonably satisfactory to Landlord.  Tenant shall
also keep in force rent insurance, as well as fire and extended coverage
insurance for the full replacement value of any alterations, additions and
improvements, trade fixtures and Tenant's personal property.  In addition,
Tenant shall keep in force workers compensation to the extent required by law
and employers liability and contractual liability insurance.

 
 
 

--------------------------------------------------------------------------------

 
 
(B)  
All such insurance policies shall list Landlord as an additional insured or loss
payee, as may be applicable, except for the workers compensation and employers
liability policies.  Each insurance policy also shall require the insurer to
waive all right of recovery by way of subrogation against Landlord in connection
with any loss or damage covered by such policy.  At least five days prior to the
Commencement Date, Tenant shall deliver to Landlord copies of all insurance
policies that Tenant is required to maintain hereunder and certificates or other
evidence of insurance for each such policy with an indication that Landlord
shall receive at least 30 days prior written notice before the policy or
policies in question may be altered or canceled.



22.  
INCREASE IN FIRE INSURANCE PREMIUM.  If due to Tenant’s use of the Premises,
Landlord cannot obtain or maintain fire insurance for the Shopping Center or any
portion thereof in an amount and form reasonably acceptable to Landlord, then
Landlord may cancel this Lease on 30 days advance notice to Tenant.  If due to
Tenant’s use of the Premises, the fire insurance rate is increased, Tenant shall
pay any such increase in the premium to Landlord upon written notice and demand.



23.  
INDEMNIFICATION. Tenant hereby agrees to indemnify and hold harmless Landlord
against any and all claims, damages, liabilities or expenses, including
reasonable attorney’s fees and expenses arising out of (a) the use or occupancy
of the Premises or the Shopping Center by Tenant, (b) any and all claims arising
from any breach or default in the performance of any obligation of Tenant under
the Lease or (c) any act, omission or negligence of Tenant and/or any of
Tenant’s employees, agents, officers, principals, representatives, contractors,
subcontractors, suppliers, invitees or licensees or any other person or entity
for whose acts or omissions Tenant may be liable.



24.  
FIRE, EXPLOSION OR OTHER CASUALTY. If any part of the Premises or a material
portion of the building in which the Premises is located, which affects Tenant’s
use or occupancy of the Premises, is rendered untenantable by fire or other
casualty, Landlord may elect (a) to terminate this Lease as of the date of the
fire or casualty by notice to Tenant within 90 days after such fire or other
casualty or (b) to repair, restore or rehabilitate such building and/or the
Premises, as applicable, at Landlord’s expense, in which event this Lease shall
not terminate, but Fixed Rent shall be abated on a per diem basis in proportion
to the portion of the Premises that is rendered untenantable by the fire or
other casualty while such portion of the Premises remains untenable provided
that Landlord shall not be obligated to spend an amount of money on such repair
or restoration that is in excess of the insurance proceeds recovered or
recoverable as a result of such damage.  If such damage is due to an act or
omission of Tenant or any person or entity for whose acts or omissions Tenant
may be liable, then Landlord shall have the right to seek reimbursement from
Tenant for all costs and expenses associated with the repair or restoration of
the Premises.  In the event of termination of the Lease pursuant to this
Article, Fixed Rent and any other charges that may become due and payable under
this Lease shall be apportioned on a per diem basis and paid to the date of the
fire or casualty.



25.  
CONDEMNATION.

 
 
 

--------------------------------------------------------------------------------

 
 
(A)  
If the whole of the Premises, or so much thereof as to render the balance
unusable by Tenant, shall be taken under power of eminent domain or if any part
of the Shopping Center is taken by a condemning authority and the Shopping
Center’s continued operation is not, in Landlord's sole opinion, economical,
then Landlord shall so advise Tenant in writing and this Lease shall
automatically terminate as of the date the condemning authority files a
declaration of taking or the Landlord delivers to the condemning authority a
deed of conveyance for the property being acquired, as applicable, unless
Landlord opts to challenge the condemning authority’s power to condemn, in which
case this Lease shall continue in full force and effect until the condemning
authority shall take actual possession of the Premises.  If this Lease is
terminated, as provided for herein, Tenant shall pay all Fixed Rent and any
other charges that shall become due and payable hereunder and perform all other
covenants up to the day that Tenant shall surrender the Premises.  In the event
of a partial taking by a condemning authority, which does not result in the
termination of this Lease, Landlord shall commence to make all reasonably
necessary repairs and alterations to the building in which the Premises is
located and, if necessary, the Shopping Center, in order to facilitate Tenant’s
use of what remains of the Premises.  In such instance, Landlord shall also
adjust Fixed Rent, so that Tenant shall pay only for what remains of the
Premises and such adjustment shall take effect as of the date that Tenant
reopens for business following any such partial taking.  For the purposes of
this Article, the terms “condemnation”, “taking” and “eminent domain” shall
include conveyances and grants made in anticipation or in lieu thereof.



(B)  
Tenant shall make no claim related to or in connection with any total or partial
taking and no award for any total or partial taking shall be apportioned between
Landlord and Tenant.  Tenant hereby unconditionally assigns to Landlord any
award that may be made pursuant to condemnation proceedings and Tenant hereby
agrees to execute such instruments of assignment as may be reasonably required
by Landlord in any petition for the recovery of such compensation, if requested
by Landlord.



26.  
DEFAULT.  Tenant shall be in default if (1) Tenant shall fail to pay all or any
portion of Fixed Rent or any other charges payable hereunder within five days
after such sums have become due and owing, (2) Tenant shall abandon or vacate
the Premises or fail to operate Tenant’s business without Landlord’s knowledge
and consent for a period of 30 days or more (3) Tenant shall fail to take
actions in accordance with the provisions of any written notice from Landlord to
remedy a failure on the part of Tenant to perform any of the terms, covenants or
conditions hereof (4) Tenant shall make an assignment for the benefit of
creditors, (4) a petition for adjudication of bankruptcy or for reorganization
is filed by or against Tenant and is not dismissed within 90 days, or a receiver
or trustee is appointed for a substantial part of Tenant’s property and such
appointment is not vacated within 90 days, (5) Tenant's interest in the Premises
under this Lease shall pass to another by operation of law or (6) Tenant shall
fail to abide by any of Tenant's obligations hereunder or otherwise shall
violate the Rules or any of Tenant’s covenants contained in the Lease and shall
fail to cure the same within 30 days following the receipt of written notice
from Landlord.

 
 
 

--------------------------------------------------------------------------------

 


(A)  
Upon a default under this Lease by Tenant, Landlord may, at its option and
without further notice to Tenant re-enter and retake possession of the Premises
and/or terminate this Lease and may, thereupon, in either event remove all
persons and property from the Premises either by force or otherwise with or
without resort to process of any court.  In addition to the aforesaid rights and
remedies, upon default hereunder by Tenant, Landlord may file suit against
Tenant for any legal or equitable relief to which Landlord may be entitled under
this Lease by law or in equity.



(B)  
In the event that Tenant shall abandon or vacate the Premises, Landlord, in lieu
of retaking the Premises and seeking damages, may, upon advanced written notice
to Tenant, accelerate, and hold Tenant accountable for all unpaid Fixed Rent and
any other charges due and/or to become due over the balance of the Term or the
Option Term, as may be applicable.  Should Landlord re-let the Premises
following Tenant's abandoning and vacating the same, then Tenant shall be liable
for all Fixed Rent and any other charges unpaid and owing on the date of such
default plus the difference between the Fixed Rent reserved for the balance of
the Term or the Option Term, as may be applicable, less the actual rent received
under the new lease, which difference shall be discounted to present value at
the prime rate published in the Wall Street Journal ("Discount Rate") as of the
date of the default.



a.  
All amounts due hereunder shall immediately become due and payable and shall
bear interest from the date of default at an interest rate of 18% per annum.



b.  
Tenant shall be liable for any deficiency between the sums received by Landlord
from any re-letting of the Premises and the amounts owed by Tenant to Landlord,
as provided herein.



(C)  
Landlord is hereby granted a lien, in addition to any statutory lien or right to
distrain that may exist on all trade fixtures and Tenant’s personal property,
including, without limitation, furniture and merchandise to secure payment of
any outstanding charges under this Lease and the performance of any other
covenants and conditions contained herein and, upon receipt of a written request
from Landlord, shall execute and deliver to Landlord a financing statement in
accordance with Article 9 of the New Jersey Uniform Commercial Code, N.J.S.A.
12A:9-101, et seq.  Landlord shall have the right to remove and take possession
of all such trade fixtures and personal property found in or about the Premises
and to sell the same at public or private sale and apply the proceeds thereof to
any debts due and payable under this Lease.  Tenant hereby waives any rights
Tenant may have under any laws exempting property from execution, levy and sale
on distress or judgment.  Landlord shall not be responsible or liable to Tenant
for any failure to re-let the Premises or for any failure to collect any rent
due upon any such re-letting provided that Landlord has either made a reasonable
attempt to do so or taken other reasonable steps to mitigate damages. Tenant
expressly acknowledges Landlord's statutory rights pursuant to N.J.S.A. 2A:33-1,
et seq. and N.J.S.A. 2A:44-165 et seq., and Tenant expressly waives any
obligation on the part of Landlord to file an action in any court to exercise
the remedies afforded to Landlord pursuant to such statutes.

 
 
 

--------------------------------------------------------------------------------

 

 
27.  
ASSIGNMENT AND SUBLETTING. Tenant’s interest in the Premises shall be limited to
the use and occupancy thereof in accordance with the provisions of this Lease
and shall not be mortgaged, hypothecated, pledged, encumbered or in any manner
transferred, assigned or sublet without Landlord’s prior written
consent.  Furthermore, Tenant shall not grant licenses for the concurrent use of
the Premises and shall not permit the Premises to be used or occupied as desk
space or for mailing address purposes by anyone other than Tenant.

 
28.  
SALES AND USE TAXES. Should Landlord acquire any of Tenant’s business assets or
personal property by operation of law or pursuant to the terms and conditions of
this Lease, Tenant shall indemnify Landlord for a any sales and use taxes or any
other taxes that may become due and payable on account of any such transfer;
provided, however, that if any such transfer shall require the delivery of
notice to the Division of Taxation or the satisfaction of other legal
requirements pursuant to the Sales and Use Tax Act, N.J.S.A. 54:32B-1, et seq.,
or otherwise, then the transfer shall not take effect and Landlord shall be
deemed not to have taken possession of any of Tenant’s assets or property until
such time as Landlord or Tenant shall have complied with all such notice and/or
other legal requirements.

 
29.  
RIGHT OF ENTRY.  Landlord, its officers, agents or representatives shall have
the right to enter into and upon the Premises at all reasonable times (and at
any time during a bona fide emergency) to inspect the Premises, to exhibit the
Premises to prospective purchasers of the Shopping Center or to make such
repairs or alterations as Landlord may deem necessary or desirable.  In
addition, during the six months prior to the expiration of the Term or the
Option Term, as may be applicable, Landlord may exhibit the Premises to
prospective tenants and place upon the Premises the usual "To Let" or "For Sale"
notices, which Tenant shall permit to remain thereon without molestation.



30.  
NOTICES GENERALLY. All notices given under this Lease must be in writing.  Each
party must accept and claim the notices given by the other.  Notices may be
given by (a) same day courier service, (b) certified mail, return receipt
requested, or (c) nationally recognized overnight delivery service.  Notices
shall be addressed to Landlord at the address given for Landlord on the first
page of this Lease and to the Tenant at the Premises.  Notices shall be
effective upon the first attempt at delivery provided that the party sending
such notice obtains proof of attempted delivery.



31.  
ATTORNMENT. Tenant shall attorn and be bound to any ground lessor or mortgagee
of the Premises, the Shopping Center or the property on which the Shopping
Center is located or purchaser at foreclosure sale and shall recognize any such
ground lessor, mortgagee or foreclosure sale purchaser as landlord under the
Lease without requiring execution of any further instruments immediately upon
any such transfer of any such interest of Landlord.  Tenant agrees to execute
and deliver to such ground lessor, mortgagee or foreclosure sale purchaser any
instrument reasonably requested by it to evidence such attornment.



32.  
SUBORDINATION.



(A)  
Tenant agrees and acknowledges that the Lease shall be subject and subordinate
to any ground lease, mortgage, deed of trust or other encumbrance in the nature
of a mortgage, which may now or hereafter encumber the Premises, the Shopping
Center or the property on which the Shopping Center is located and any renewals,
modifications, consolidations, replacements or extensions.  Tenant shall execute
and deliver any instrument that the holder of any such interest may require
confirming Tenant’s agreement to subordinate the Lease, as required by this
Article, promptly upon receipt of a written request from Landlord.

 
 
 

--------------------------------------------------------------------------------

 
 
(B)  
In the event that any of Landlord’s ground lessors or mortgagees of the
Premises, the Shopping Center or the property on which the Shopping Center is
located (or any person or entity to whom any such interests may subsequently be
assigned) shall notify Tenant of a default under a given ground lease or
mortgage and demand that Tenant pay all sums due under the Lease to such ground
lessor or mortgagee, Tenant shall honor such demand without inquiry and make all
such payments required under the Lease directly to the ground lessor or
mortgagee, as applicable, or as otherwise required pursuant to such notice and
shall not thereby incur any obligation or liability to Landlord by reason of
making payments in such fashion provided that Tenant shall promptly supply
Landlord with a copy of each such payment.



33.  
ESTOPPEL CERTIFICATE. Upon Landlord’s request, Tenant shall deliver to Landlord
in a form that is reasonably acceptable to Landlord an estoppel certificate
certifying, at a minimum, to the following information: (1) the Commencement
Date and the Lease expiration date; (2) the basic details of any amendments or
other modifications to the Lease or a statement that the Lease is unmodified
and, in either event, that the Lease is in full force and effect; (3) the
absence of any default under the Lease on the part of Landlord or, if Tenant
cannot make this statement, an outline of each and every alleged default; (4)
the absence of any defenses to the enforcement of the Lease and the absence of
any offsets against amounts due and payable under the Lease or, if Tenant cannot
make this statement, an outline of each and every defense and offset claimed by
Tenant; and (5) the date up to which Fixed Rent and any other charges due and
payable under the Lease have been paid.  Any estoppel certificate requested by
Landlord shall be delivered to Landlord within 10 days after Tenant’s receipt of
Landlord’s written request.  Tenant recognizes that any such certificate may be
given to and relied upon by Landlord and/or any prospective purchaser, mortgagee
or other current or prospective holder of an interest in the Premises, the
Shopping Center or the property on which the Shopping Center is located.  Tenant
hereby irrevocably constitutes and appoints Landlord as attorney-in-fact for
Tenant to execute any such instrument for and on behalf of Tenant.



34.  
REMOVAL OF IMPROVEMENTS AND OTHER PROPERTY; SURRENDER OF LEASED PREMISES BY
TENANT.  No less than 60 days prior to the expiration of the Lease, Tenant shall
serve upon Landlord a written request for an order from Landlord itemizing each
improvement installed by Tenant within the Premises that is to be removed upon
Tenant’s vacating and surrendering the Premises.  Landlord shall serve upon
Tenant a response to Tenant’s request no later than 15 days prior to the
scheduled expiration date under the Lease and, upon receipt, Tenant shall remove
all the unwanted improvements, if any, from the Premises and repair all damage
to the Premises caused by any such removal all at Tenant’s sole cost and
expense.  At the expiration of this Lease, Tenant shall surrender the Premises
in the same condition as it was in upon delivery of possession under this Lease,
except for reasonable wear and tear and as otherwise provided herein, and shall
deliver all keys to Landlord.  In addition, Tenant shall remove all of its
personal property and trade fixtures, if any, and shall repair any damage caused
thereby before vacating and surrendering the Premises.  If Tenant shall fail to
remove its property upon the expiration or earlier termination of this Lease,
all such belongings shall be deemed abandoned and shall become the property of
Landlord.

 
 
 

--------------------------------------------------------------------------------

 
 
35.  
HOLDING OVER.



(A)  
Should Tenant, with Landlord's written consent, holdover at the end of the Term,
Tenant shall become a Tenant at will and any such holdover shall be construed as
an extension of this Lease upon all of the same terms and conditions in effect
at the end of the Term for a term expiring on the last day of the month next
following the month in which this Lease expired and occupation of the Premises
by Tenant thereafter shall operate to extend the Lease for one month at a
time.  In such event, if either Landlord or Tenant shall desire to terminate the
month-to-month lease arrangements at the end of any month following the
expiration or termination of the Lease, the party so desiring this result shall
serve upon the other party 30 days advance written notice; provided, however,
that in the event Tenant shall continue to holdover after Landlord shall give
notice of termination of the month-to-month tenancy, such continued holdover by
Tenant shall be deemed immediately a tenancy at sufferance and not a tenancy at
will and shall be deemed a tenancy without consent and shall not be subject to
that portion of this holdover provision that automatically gives rise to a
month-to-month tenancy.



(B)  
Should Tenant hold over at the end of the Lease without Landlord's written
consent, Tenant shall pay Landlord a sum equal to twice the amount of Fixed Rent
that was due at the end of the Term or the Option Term, as may be applicable,
each month that Tenant shall so retain possession of the Premises provided that
Landlord’s acceptance of double rent shall not be interpreted as a grant of
permission to Tenant to continue in possession of the Premises.  For as long as
Landlord shall tolerate Tenant’s holdover all of the terms and conditions in
effect under the Lease at the end of the Term or the Option Term, as may be
applicable, shall continue in full force and effect (except for Fixed Rent,
which shall be as stated in the first sentence of this Section).



(C)  
Any continued occupancy by Tenant, whether it shall be an initial holdover or a
continued holdover after notice of termination shall not defeat Landlord’s right
to possession of the Premises.



36.  
WAIVER. A waiver by Landlord of any breach of any term, covenant or condition
herein contained shall not be deemed to be a waiver of such term, covenant or
condition or any subsequent breach of the same or any other term, covenant or
condition herein contained.  No covenant, term or condition of this Lease shall
be deemed to have been waived by Landlord, unless such waiver shall be in
writing and signed by Landlord.



37.  
ENTIRE AGREEMENT.  This Lease and all exhibits attached hereto and forming a
part hereof contain all the covenants, promises, agreements, conditions and
understandings between Landlord and Tenant concerning the Premises and there are
no covenants, promises, agreements, conditions or understandings, either oral or
written, between them other than as are herein set forth.  All of the recitals
contained in the preamble to this Lease are part of this Lease.  No alteration,
amendment, change or addition to this Lease shall be binding upon Landlord or
Tenant, unless reduced to writing and signed by both of them.

 
 
 

--------------------------------------------------------------------------------

 
 
38.  
FORCE MAJEURE.  Landlord shall be excused from the performance of any
obligations under this Lease when Landlord is prevented from doing so by a cause
or causes beyond Landlord’s reasonable control, which shall include, without
limitation, labor disputes, civil commotion, war, war-like operations, invasion,
rebellion, hostilities, military or usurped power, sabotage, governmental
regulations or controls, fire or other casualty, inability to obtain any
material, services or financing or any act of God.



39.  
CAPTIONS AND SECTION NUMBERS.  The captions, section numbers and article numbers
appearing in this Lease are inserted only as a matter of convenience and in no
way shall define, limit, construe or describe the scope or intent of such
captions, sections or articles or otherwise affect this Lease.



40.  
PARTIAL INVALIDITY.  If any condition, term or agreement contained in this Lease
is deemed to be contrary to law by a court of competent jurisdiction, the
remainder of the Lease shall not be affected thereby and shall remain in full
force and effect.



41.  
EXECUTION OF LEASE. The parties hereby warrant and represent that they are
organized under the laws of the State of New Jersey or otherwise are authorized
to operate in the State of New Jersey. The parties further represent that
through their respective officers they have executed all necessary consents and
resolutions to enter into this Lease and that all officers necessary to bind the
parties to this Lease have placed their signatures below.  This Lease shall
become effective as a Lease only upon execution and delivery thereof by Landlord
and Tenant.



42.  
APPLICABLE LAW. The laws of the State of New Jersey shall govern the validity,
performance and enforcement of this Lease.



43.  
SUCCESSORS AND ASSIGNS. Except as otherwise expressly provided herein, this
Lease shall be binding upon and inure to the benefit of the parties and their
respective heirs, personal representatives, executors, successors and assigns.



44.  
SURVIVAL OF OBLIGATIONS.  In addition to any provisions herein that expressly
state they shall survive the expiration or earlier termination of this Lease,
any provisions hereof that require Tenant either to pay any sum, to repair or
restore damaged conditions or to indemnify Landlord or any other person or
entity shall also survive the expiration or earlier termination of this Lease.



45.  
LANDLORD’S LIABILITY.  Notwithstanding any contrary provision contained herein,
there shall be no personal liability of Landlord or any member, partner,
stockholder, officer, director or principal of Landlord in connection with this
Lease.  It is expressly understood and agreed that Tenant shall look solely to
the equity of Landlord in the Shopping Center for the collection of any judgment
that Tenant may obtain against Landlord.  No other assets of Landlord or any
principal of Landlord shall be subject to levy, execution or other procedures
for the satisfaction of any of Tenant's remedies.

 
 
 

--------------------------------------------------------------------------------

 

 
46.  
COUNTERPARTS.  The parties may sign this Lease in counterparts with the same
effect as if each signature were upon the same instrument.



IN WITNESS WHEREOF, the parties have executed this Lease the day and year first
above written.
 
 

LANDLORD:      FLEMINGTON MALL, LLC   By:        Seven Cousins Three, Inc.,   
Manager      _____________________________ 
By:      _____________________________  Attest/Witness      Scott Plapinger,
President          TENANT:      SPEECHSWITCH, INC., t/a GREENSMART    (Tax
Identification #___________)      _____________________________ 
By:           _____________________________  Attest/Witness           
_____________________________  By:           _____________________________ 
          Attest/Witness   

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


SITE PLAN
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


STORE LAYOUT PLAN
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


OTHER TENANT EXCLUSIVES
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT D


RULES
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
OPERATING RULES AND REGULATIONS
FOR
FLEMINGTON MALL


(1) All loading and unloading of goods shall be done only at such times, in the
areas, and through the entrances designated for such purposes by Landlord.


(2) All garbage and refuse shall be kept in the kind of container specified by
Landlord, and shall be placed outside of the Premises prepared for collection in
the manner and at the times and places specified by Landlord.  If Landlord shall
provide or designate a service for picking up refuse and garbage, Tenant shall
use the same at Tenant's sole cost and expense.  Tenant shall pay the cost of
removal of any of Tenant's refuse or rubbish.  Tenant agrees to keep all
accumulated rubbish in covered containers and to have the same removed
regularly.


(3) No radio or television or other similar device shall be installed without
first obtaining Landlord's written consent in each instance.  No aerial shall be
erected on the roof or exterior walls of the Premises or on the grounds without,
in each instance, the written consent of Landlord.


(4) No loud speakers, televisions, photographs, radios, or other devices shall
be used in a manner so as to be heard or seen outside of the Premises.


(5) The exterior areas immediately adjoining the Premises shall be kept clean
and free from snow, ice, dirt and rubbish by Tenant to the reasonable
satisfaction of Landlord and Tenant shall not place or permit any obstructions
or merchandise in such areas.


(6) Tenant and Tenant's employees shall park their cars only in those parking
areas designated for that purpose by Landlord.  Tenant shall furnish Landlord
with State automobile license numbers assigned to all vehicles that Tenant
expects will be parked at the Shopping Center by Tenant and Tenant's employees
within five days after the Commencement Date and, thereafter, shall notify
Landlord of any changes in the number of, or the license number identification
for, such vehicles within five days after such changes occur.  In the event that
Tenant or any of Tenant’s employees shall fail to park their vehicles in
designated parking areas, as aforesaid, then Landlord at its option may charge
Tenant Ten Dollars ($10.00) per day for each vehicle parked in any location
other than such designated areas.


(7) Tenant shall use at Tenant's sole cost and expense such pest extermination
contractor as Landlord may direct and at such intervals as Landlord may require.


(8) Tenant shall not burn any trash or garbage of any kind in or about the
Premises, the Shopping Center, or within one mile of the outside property lines
of the Shopping Center.
 
 
 

--------------------------------------------------------------------------------

 


(9) Tenant shall not make noises, cause disturbances or create odors, which may
be offensive to Landlord, other tenants of the Shopping Center or their
officers, employees, agents, representatives, servants, customers, licensees or
invitees.


(10) Tenant shall not commit or allow to be committed any waste upon the
Premises or any nuisance or other act or thing, which may disturb Landlord’s or
any other tenant’s quiet enjoyment of the Shopping Center, or which may disturb
any person within 500 feet of the boundaries of the Shopping Center.  The
conduct prohibited by this rule shall include, without limitation, smoking and
general loitering by employees, officers and principals of Tenant on the
sidewalks or in the parking lots located alongside or near the front entrances
to retail units within each of the buildings making up the Shopping
Center.  Tenant shall restrict all smoking and general loitering to the areas
alongside or near the rear entrance to the Premises.  Furthermore, all
employees, officers and principals of Tenant shall confine the places where they
take lunch and other breaks to designated areas within the Premises and areas
alongside or near the rear entrance to the Premises.


(11) Tenant shall, at Tenant's sole cost and expense, comply with all of the
laws, rules, regulations and other requirements of all county, municipal, state,
federal and other applicable governmental authorities, which are now in force or
may hereafter be in force pertaining to the Premises and its use or occupancy of
the Premises.


(12) Tenant agrees that Landlord shall have the right to prohibit the continued
use by Tenant of any unethical or unfair method of business operation,
advertising or interior display, if, in Landlord's opinion, the continued use
thereof would impair the reputation of the Shopping Center as a desirable place
to shop or is otherwise out of harmony with the general character thereof, and
upon written notice from Landlord, Tenant shall forthwith refrain from or
discontinue such activities.  Tenant is specifically prohibited from the display
or sale of anything that could be considered X-rated, obscene, pornographic,
lewd or immoral, including, without limitation, magazines, books, newspapers,
films or other related products, which display or depict nude photographs,
sexual devices, objects depicting genitalia and any other similar
items.  Furthermore, Tenant is prohibited from the display or sale of such items
and other similar items or services commonly associated with adult bookstores,
peepshows and massage parlors.


(13) Except as otherwise provided herein, Tenant shall keep and maintain in full
force and effect a service contract covering maintenance, repair and replacement
of parts for the heating, ventilating and air conditioning unit installed by
Landlord in the Premises.  Such contract shall be reasonably acceptable to
Landlord as to form and substance and Tenant shall give evidence of its
existence to Landlord prior to the Commencement Date.  Tenant shall keep and
maintain in full force and effect, a monthly service contract to clean and
degrease all of Tenant's exhaust equipment, if any, and shall design or caused
to be designed a proper grease filtering system for all roof exhaust equipment
and fixtures serving the Premises.  If Landlord shall elect to enter into an
HVAC service contract directly with an independent service contractor, Landlord
may add all such costs and expenses to Tenant’s Share or Gross Rent, as may be
applicable.  Landlord shall notify Tenant in writing of Landlord’s intent to
assume the responsibility of maintaining the HVAC system serving the Premises
and the estimated charge that will be added to Tenant’s Share or Gross Rent.
 
 
 

--------------------------------------------------------------------------------

 


(14) Tenant shall take no action that would violate Landlord's labor contracts,
if any, affecting the Shopping Center, or create any work stoppage, picketing,
labor distribution or dispute, or any interference with the business of the
Landlord or any tenant or occupant in the Shopping Center or with the rights and
privileges of any customer or other person(s) lawfully in and upon said Shopping
Center or cause any impairment or reduction of the goodwill of the Shopping
Center.


(15) Tenant shall install and maintain any fire extinguishing apparatus required
by applicable law or regulations or the requirements of insurance underwriters.


(16) Tenant shall not conduct or permit any fire, bankruptcy, auction or "going
out of business" sale (whether real or fictitious) at the Premises.


(17) Tenant shall neither solicit business nor distribute advertising or
promotional matter in the Common Areas.  Furthermore, Tenant shall not utilize
the Common Areas for business purposes, including, without limitation, the
display, sale or storage of merchandise, unless Tenant first obtains Landlord’s
written consent.


(18) Tenant shall not display any signs or posters of any kind in its storefront
windows or in any other windows at the Premises.


(19) Tenant shall not operate on the Premises or in any part of the Shopping
Center any coin or token operated vending machine or similar device, including,
without limitation, pay telephones, pay toilets, scales, amusement devices and
machines for the sale of beverages, foods, candy, cigarettes or other
merchandise and/or commodities.  Furthermore, Tenant shall not install a state
authorized lottery machine or have any other state authorized gambling or
lotteries within the Premises, unless Tenant first obtains Landlord’s written
consent.


(20) Tenant shall not cause or permit the Premises to be used in a manner that
would in any way (a) violate the provisions of any grant, lease or mortgage to
which this Lease is or may be subordinate, (b) make void or voidable, or
increase the premiums of, any fire, liability or other insurance policy covering
the Premises or the Shopping Center or (c) make it extraordinarily difficult for
Landlord or any tenant at the Shopping Center to obtain insurance from reputable
insurance carriers authorized to do business in New Jersey at standard rates.
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------